COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:        Amber Keyes v. The State of Texas

Appellate case number:      01-16-00684-CR

Trial court case number:    1450024

Trial court:                176th District Court

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a motion to withdraw from
representation.
       If appointed counsel believes that an appeal is frivolous, counsel must request
permission to withdraw. See id. An Anders brief must accompany a motion to withdraw,
neither the brief nor the motion may be filed on its own. See id.; In re Schulman, 252
S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
      Accordingly, we order appellant’s appointed counsel, Seth Kretzer, to file with the
Clerk of this Court within 10 days of the date of this order a motion to withdraw that
complies with Texas Rules of Appellate Procedure 6.5 and 9. See TEX. R. APP. P. 6.5, 9;
Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.




Judge’s signature: /s/ Terry Jennings
                     Acting individually      Acting for the Court

Date: January 19, 2017